Case 1:16-bk-12255-GM   Doc 645 Filed 01/07/19 Entered 01/07/19 15:21:27   Desc
                         Main Document     Page 1 of 4
Case 1:16-bk-12255-GM   Doc 645 Filed 01/07/19 Entered 01/07/19 15:21:27   Desc
                         Main Document     Page 2 of 4
        Case 1:16-bk-12255-GM                     Doc 645 Filed 01/07/19 Entered 01/07/19 15:21:27                                       Desc
                                                   Main Document     Page 3 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
333 S. Grand Ave Suite 4100, Los Angeles CA 90071

A true and correct copy of the foregoing document entitled (specify): DECLARATION OF DAVID K. GOTTLIEB IN
SUPPORT OF FIRST INTERIM APPLICATION OF DEVELOPMENT SPECIALISTS, INC. FOR ALLOWANCE AND
PAYMENT OF COMPENSATION will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
January 7, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

See attached service list



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) January 7, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Berkeley Research Group                                                                     Office of the United States Trustee
550 South Hope Street, Suite 2150                                                           915 Wilshire Blvd, Suite 1850
Los Angeles, CA 90071                                                                       Los Angeles, CA 90017

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) January 7, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Via Federal Express
The Honorable Geraldine Mund
United States Bankruptcy Court
Central District of California
21041 Burbank Boulevard, Suite 312 / Courtroom 303
Woodland Hills, CA 91367

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 January 7, 2019                  Rowen Dizon                                                   /s/ Rowen Dizon
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
         Case 1:16-bk-12255-GM                     Doc 645 Filed 01/07/19 Entered 01/07/19 15:21:27                                  Desc
                                                    Main Document     Page 4 of 4
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

         Timothy C Aires tca@arlawyers.com, mdkhan@arlawyers.com
         Bret D. Allen ca.ecf@bretallen.com, bankruptcy@theallenlawfirm.com
         Simon Aron saron@wrslawyers.com
         Larry G Ball lball@hallestill.com, gjohnson@hallestill.com
         William H Brownstein Brownsteinlaw.bill@gmail.com
         Carol Chow carol.chow@ffslaw.com
         Henry S David hdavid@davidfirm.com, 8163836420@filings.docketbird.com
         Brian L Davidoff bdavidoff@greenbergglusker.com,
          calendar@greenbergglusker.com;jking@greenbergglusker.com
         Michael T Delaney mdelaney@bakerlaw.com
         Fahim Farivar ffarivar@foley.com, amcdow@foley.com;scvasquez@foley.com;scvasquez@foley.com
         Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
         Marian Garza ecfnotices@ascensioncapitalgroup.com
         Thomas M Geher tmg@jmbm.com, bt@jmbm.com;fc3@jmbm.com;tmg@ecf.inforuptcy.com
         Eliza Ghanooni eliza@ghanoonilaw.com, monicabedia@ghanoonilaw.com
         Mark E Goodfriend markgoodfriend@yahoo.com, monica.yoohanna@gmail.com
         David Keith Gottlieb (TR) dkgtrustee@dkgallc.com,
          dgottlieb@iq7technology.com,rjohnson@dkgallc.com,akuras@dkgallc.com
         Lee W Harwell leehar@earthlink.net, shada12200@hotmail.com
         Eric P Israel eisrael@dgdk.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com
         Andrew V Jablon ajablon@rpblaw.com, mlynch@rpblaw.com
         Thomas P Jeremiassen (TR) tjeremiassen@dsi.biz, ntroszak@dsi.biz;rdizon@dsi.biz
         Robert B Kaplan rbk@jmbm.com
         Andrew F Kim akim@afklaw.com, 6229175420@filings.docketbird.com
         Matthew Kramer mkramer@wwhgd.com, iperez@wwhgd.com
         John W Lucas jlucas@pszjlaw.com, ocarpio@pszjlaw.com
         Daniel J McCarthy dmccarthy@hillfarrer.com, spadilla@hillfarrer.com;docket@hillfarrer.com
         Ashley M McDow amcdow@foley.com, scvasquez@foley.com;Ffarivar@foley.com
         Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
         C John M Melissinos jmelissinos@greenbergglusker.com,
          kwoodson@greenbergglusker.com;calendar@greenbergglusker.com;jking@greenbergglusker.com
         Jessica Mickelsen Simon jmsimon@hrhlaw.com
         William K Mills mills@parkermillsllp.com, sally@parkermillsllp.com
         David L. Neale dln@lnbyb.com
         Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
         Tomas A Ortiz tortiz@garrett-tully.com
         Keith C Owens kowens@venable.com, khoang@venable.com
         Dipika Parmar dipika.parmar@aissolution.com
         Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
         Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
         S Margaux Ross margaux.ross@usdoj.gov
         Kambiz J Shabani joseph@shabanipartners.com
         Mark M Sharf msharf@gmail.com, 2180473420@filings.docketbird.com;mark_091@ecf.courtdrive.com
         Nico N Tabibi nico@tabibilaw.com
         United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
         Maurice Wainer mrwainer@aol.com, daniel@swmfirm.com;mrwainer@swmfirm.com
         Howard J Weg hweg@robinskaplan.com
         Thomas J Weiss tweiss@weisslawla.com,
          kgenova@weisslawla.com;szaman@weisslawla.com;j@weisslawla.com
         Gilbert R Yabes ecfcacb@aldridgepite.com, GRY@ecf.inforuptcy.com;gyabes@aldridgepite.com
         Aaron E de Leest aed@dgdk.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com

This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
                                                                            2
